Citation Nr: 1749079	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  02-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc disease of the left shoulder, to include as secondary to service-connected cervical spine degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980 and from September 1990 to June 1991.  

This matter comes to the Board of Veterans Appeals (Board) from a rating decision dated in February 2003 from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran had a Board hearing in January 2006 with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This claim was previously before the Board in August 2006 and April 2017, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  
 

FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, his left shoulder disability, to include degenerative disc disease, is aggravated by his service connected cervical spine degenerative disc disease.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder, including degenerative disc disease, on the basis of aggravation by a service-connected neck disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.310 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION 

The Veteran asserts entitlement to service connection for degenerative disc disease of the left shoulder, to include as due to being aggravated by his service connected neck disability.  After a careful review of the evidence the Board finds that service connection is warranted. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  To warrant service connection on a secondary basis, the evidence must show that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Compensation for secondary service connection based on aggravation of a non-service-connected condition is only warranted for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is currently service connected for degenerative disc disease of the cervical spine.  The Veteran has also been diagnosed with degenerative disc disease of the left shoulder.  In July 2017, the Veteran submitted to a VA examination to determine the etiology of his left shoulder disability.  After examining the Veteran in person and reviewing his claims file and medical records, the examiner opined that it was more likely than not that the Veteran's left shoulder disability was aggravated (increased in severity) by the Veteran's service connected neck disability.  The examiner supported this opinion by stating that because there are no X-rays of the Veteran's left clavicle prior to his 2002 fracture, there is no way to determine the condition of the left shoulder prior to the fracture.  However, after reviewing the most recent X-rays of the Veteran's shoulder(s) and the Veteran's June 2005 and October 2012 examinations, the examiner concluded that the Veteran's left shoulder was aggravated by his service connected neck disability.  Although this opinion contains only a brief rationale, the Board notes that it is prohibited from developing additional evidence for the purpose of obtaining evidence against a claimant's case.  See Mariano v. Principi, 17 Vet. App. 305 (2003).  There is no contrary opinion of record. 

Resolving all doubt in favor of the Veteran, his left shoulder disability was aggravated by his service connected cervical spine degenerative disc disease.  


ORDER

Service connection for a left shoulder, including degenerative disc disease, as secondary to service connected cervical spine degenerative disc disease, is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


